The petition filed on behalf of H.E. Robards, November 24, 1924, alleging that he is unlawfully imprisoned in the county jail of Washington county by Andrew Henderson, sheriff of said county; that, having been charged with committing the crime of robbery with firearms, he was by the committing magistrate held without bail to the district court, on a preliminary examination, that on a habeas corpus proceeding in the district court of said county the district judge denied bail and remanded petitioner to the custody of said sheriff. Attached to said *Page 90 
petition is a transcript of the testimony offered upon the part of the prosecution.
On November 29, 1924, a hearing was had; at that time it was ordered and adjudged that the writ be denied and bail refused. It would serve no useful purpose to review the testimony, and, in view of a trial before a jury, to do so would possibly be prejudicial. We deem it sufficient to say that we find therein no legal justification or excuse, and we concur with the district court in its finding that the petitioner is not entitled to bail as a matter of right.
Writ refused, and bail denied.